DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A case management conference was scheduled at 8:30 a.m. on August 30, 2011, to consider Plaintiffs' appeal. On July 14, 2011, the court sent notice of the scheduled case management conference to Plaintiffs' authorized representative, Gloria Maier-Traub, Certified Public Accountant, at the email she provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiffs did not appear, the court might dismiss the appeal.
On August 30, 2011, the court sent a letter which explained the importance of diligently pursuing an appeal to Plaintiff's authorized representative at 9801 SE Westview Ct, Happy Valley, OR 97086, which is the address she provided to the court. That letter was not returned as undeliverable. The letter advised that if Plaintiffs' authorized representative did not provide a written explanation by September 13, 2011, for her failure to appear on behalf of Plaintiffs, the court would dismiss the appeal. As of this date, Plaintiffs' authorized representative has not submitted a written response to the court explaining her failure to appear at the August 30, 2011, *Page 2 
case management conference. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of September 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on September 21, 2011. The Court filed and entered thisdocument on September 21, 2011.
 *Page 1